                                                   UNITED STATES DISTRICT COURT

                                                    MIDDLE DISTRICT OF LOUISIANA



VINCENT HARRIS                                                                         CIVIL ACTION

VERSUS                                                                                 17-692-SDD-EWD

LABOR FINDERS INTERNATIONAL, INC.

                                                               RULING

              This matter is before the Court on the Motion for Summary Judgment1 filed by

Defendant, Labor Finders International, Inc. (“Defendant”).                        Plaintiff, Vincent Harris

(“Plaintiff”), appearing pro se, has filed an Opposition2 to this motion, to which Defendant

filed a Reply.3 For the reasons which follow, the Court finds that Defendant’s motion

should be granted.

I.            FACTUAL AND PROCEDURAL BACKGROUND

              Defendant is a staffing and employment agency with offices throughout Louisiana

and Mississippi that provides temporary workers to businesses primarily engaged in the

fields of construction, manufacturing, and hospitality.4 Plaintiff is an African American and

a practicing Muslim.5 Plaintiff was hired by Defendant’s Baton Rouge, Louisiana office at

the end of August 2016, and he was supervised by Gary Mueller (“Mueller”) and/or Lydia

Francis (“Francis”), who were in charge of the Baton Rouge office.6                       Plaintiff claims he


                                                            
1
  Rec. Doc. No. 32.
2
  Rec. Doc. Nos. 36 & 46.
3
  Rec. Doc. No. 50.
4
  Defendant cites to its website https://www.laborfinders.com.
5
  Id. at 61 (Deposition of Vincent Harris, p. 171).
6
  Rec. Doc. No. 32-2 at 3, 5-6, 14 (Deposition of Vincent Harris, pp. 43; 47-48; 59). Plaintiff had previously
49849 
                                                                                                  Page 1 of 20 
                                                                                                               
 
told Francis that he was Muslim within the first two weeks of his employment, but he did

not mention it again and did not wear any religious garments while working.7 Plaintiff

worked for Defendant from August 2016 until March 23, 2017, after which he never

returned to Defendant’s office nor did he ever again seek work from Defendant.8 Plaintiff

acknowledged in his deposition that Defendant did not fire him.9

              As a temporary employee of Defendant, Plaintiff was to report to the Baton Rouge

office at 5:30 a.m. each morning to receive a work assignment if one was available.10

Workers commonly referred to these job assignments as “tickets.”11 Defendant did not

guarantee work every day.12 If Plaintiff was late to the office or did not show up, he risked

not receiving an assignment;13 however, Plaintiff usually received work on the days that

he reported to the office.14 When Plaintiff reported, Francis or Mueller would call out

Plaintiff’s name, tell him where he would be working, and once Plaintiff received the

“ticket,” he would join the carpool and perform the work for that day.15 Once the job was

completed, Plaintiff would return to the Baton Rouge office with signed paperwork

showing the hours he worked, and Defendant would pay Plaintiff for the job.16

              On occasion, Defendant would assign Plaintiff to “repeat tickets” in which Plaintiff

would return to the same job during a certain time period.17 The ticket itself would contain


                                                            
worked for Labor Finders in Shreveport from 2001-2004 and in the Baton Rouge office location in 2008. Id. 
7
  Id. at 61-61 (Deposition of Vincent Harris, pp. 171-72; 182-83).
8
  Id. at 30-32 (Deposition of Vincent Harris, pp. 86-87; 90).
9
  Id. at 60 (Deposition of Vincent Harris, p. 163).
10
   Id. at 13-14 (Deposition of Vincent Harris, pp. 59-60).
11
   Id. at 11, lines 15-17 (Deposition of Vincent Harris, p. 54, lines 15-17).
12
   Id. at 7 (Deposition of Vincent Harris, p. 49).
13
   Id. at 7-9 (Deposition of Vincent Harris, pp. 49-51).
14
   Id. at 6-7 (Deposition of Vincent Harris, pp. 48-49).
15
   Id. at 14-15 (Deposition of Vincent Harris, pp. 59-60).
16
   Id. at 15-17 (Deposition of Vincent Harris, pp. 60-62).
17
   Id. at 9-10 (Deposition of Vincent Harris, pp. 51-52). 
49849 
                                                                                             Page 2 of 20 
                                                                                                          
 
a designation that it was a repeat,18 and, although Plaintiff would report to the office, he

was not required wait in the assignment pool but would go directly to the job site to work

the repeat ticket. During his employment with Defendant, Plaintiff worked the following

repeat tickets:

                            September 2016: Service Master, ServPro, Tiger Stadium19

                            October 2016: T-Mobile20

                            November 2016: Woman’s Hospital21

                            November 2016 to March 2017: Port Royal22

              Plaintiff claims that Defendant removed him from several repeat tickets, including

those mentioned above.23 Defendant does not deny that it sometimes removed Plaintiff

from repeat tickets, but Defendant notes that Plaintiff admitted that Defendant offered him

work on another ticket soon after he was removed.24 After Plaintiff was removed from the

Port Royal ticket, Defendant gave him another assignment, but Plaintiff only worked that

ticket for two days before he quit on March 23, 2017, and he never again returned to

work.25 Defendant maintains that it is not required to assign workers to any particular

tickets or to tickets of their choosing; rather, it assigns workers to jobs as it sees fit.

              Over the course of this rather short employment period, Defendant claims that he

suffered discrimination and harassment based on his race and religion by Francis and



                                                            
18
   Id. at 17-19 (Deposition of Vincent Harris, pp. 62-64).
19
   Id. at 26-27 (Deposition of Vincent Harris, pp. 79-80).
20
   Id. at 27 (Deposition of Vincent Harris, p. 80).
21
   Id. at 25 (Deposition of Vincent Harris, p. 77).
22
   Id. at 32 (Deposition of Vincent Harris, p. 90).
23
   Id.
24
   Id. at 36-38 (Deposition of Vincent Harris, pp. 94-96).
25
   Id. at 39-42 (Deposition of Vincent Harris, pp. 102-104; 106). 
49849 
                                                                                        Page 3 of 20 
                                                                                                     
 
Mueller. Specifically, Plaintiff claims that Defendant has violated his rights in the following

ways:            Francis twice invited him to attend her church; Francis and Mueller tried to

convince a co-worker to stop giving Plaintiff a ride to work; Mueller removed Plaintiff from

certain repeat tickets; Francis solicited Christmas donations from workers; Mueller

confronted Plaintiff about “calling corporate”; and Plaintiff was suspended from work for

one day after he forgot to call in before skipping work to attend his grandmother’s

funeral.26

              Plaintiff filed this lawsuit against Defendant claiming that Defendant has

discriminated against him and subjected him to a hostile work environment because of

his race and religion in violation of Title VII of the Civil Rights Act of 1964.27 Plaintiff also

asserts a retaliation claim under Title VII. Defendant now moves for summary judgment

on all of Plaintiff’s claims arguing that Plaintiff has failed to demonstrate a prima facie

case for any of his Title VII claims, and it is entitled to summary judgment as a matter of

law.

II.           LAW AND ANALYSIS

              A. Summary Judgment Standard

              “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”28 “When assessing whether a dispute to any material fact exists, we consider all

of the evidence in the record but refrain from making credibility determinations or weighing

                                                            
26
   Rec. Doc. No. 32-2 at 68-76.
27
   42 U.S.C. § 2000e et seq. To the extent Plaintiff has brought a claim under 42 U.S.C. § 1981, the same
standard applies for Title VII and Section 1981 claims of discrimination and retaliation. See Brandon v.
Sage Corp., 808 F.3d 266 (5th Cir. 2015).
28
   Fed. R. Civ. P. 56(a).
49849 
                                                                                            Page 4 of 20 
                                                                                                         
 
the evidence.”29 A party moving for summary judgment “must ‘demonstrate the absence

of a genuine issue of material fact,’ but need not negate the elements of the nonmovant’s

case.”30 If the moving party satisfies its burden, “the non-moving party must show that

summary judgment is inappropriate by setting ‘forth specific facts showing the existence

of a genuine issue concerning every essential component of its case.’”31 However, the

non-moving party’s burden “is not satisfied with some metaphysical doubt as to the

material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence.”32

              Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”33 All reasonable factual

inferences are drawn in favor of the nonmoving party.34 However, “[t]he Court has no

duty to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”35 “Conclusory allegations unsupported by specific

facts … will not prevent the award of summary judgment; ‘the plaintiff [can]not rest on his

allegations … to get to a jury without any “significant probative evidence tending to




                                                            
29
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008).
30
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003)(quoting Little
v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(quoting Celotex Corp. v. Catrett, 477 U.S.
317, 323-25, 106 S.Ct. at 2552)).
31
   Rivera v. Houston Independent School Dist., 349 F.3d 244, 247 (5th Cir. 2003)(quoting Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
32
   Willis v. Roche Biomedical Laboratories, Inc., 61 F.3d 313, 315 (5th Cir. 1995)(quoting Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
33
   Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007)(quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)). 
34
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
35
   RSR Corp. v. International Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
49849 
                                                                                                 Page 5 of 20 
                                                                                                              
 
support the complaint.”’”36

              Additionally, “[a] liberal reading of plaintiff’s pleadings is the only special treatment

afforded pro se plaintiffs by the courts.”37 A “court is not required to search for or try to

create causes of actions or find material issues of fact for pro se plaintiffs.”38 Indeed, “a

pro se litigant is not ‘exempt ... from compliance with the relevant rules of procedural and

substantive law.’39 A pro se litigant is not entitled to greater rights than would be a litigant

represented by a lawyer.”40

              B. Motion to Strike Plaintiff’s Opposition

              Defendant has moved to strike41 portions of Plaintiff’s Affidavit and the Affidavit of

Frank Chisholm (“Chisholm”) submitted by Plaintiff in support of his Opposition to

Defendant’s Motion for Summary Judgment.                       Plaintiff failed to file an opposition to

Defendant’s Motion to Strike, and under Local Rule 7(f) of the Middle District of Louisiana,

the motion is deemed unopposed. Further, Defendant’s motion has merit. Although both

Affidavits are sworn statements, neither affiant attests that his statements are based on

personal knowledge and observations. Although this is not fatal, an Affidavit must still

demonstrate that it is based on personal knowledge of the affiant, which is lacking for

both Affidavits at issue. Further, Plaintiff’s Affidavit is rife with inadmissible hearsay and

speculation. As this Court has held:

              For testimony from an affidavit to be admissible for summary judgment
                                                            
36
   Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
1994)(quoting Anderson, 477 U.S. at 249).
37
   Kiper v. Ascension Parish Sch. Bd., 2015 WL 2451998, *1 (M.D. La. May 21, 2015)(citing Callahan v.
C.I.R., Civ. A. 99-0295-C-M1, 2000 WL 1141607, at *1 (M.D. La. Apr. 10, 2000)).
38
   Id.
39
   NCO Financial Systems, Inc. v. Harper–Horsley, No.07–4247, 2008 WL 2277843 at *3 (E.D.La. May 29,
2008), quoting Birl v. Estelle, 660 F.2d 592, 593 (5th Cir.1981).
40
   Id., citing Birl, 660 F.2d at 593.
41
   Rec. Doc. No. 39. 
49849 
                                                                                             Page 6 of 20 
                                                                                                          
 
              purposes, the affidavit must: 1) be based on personal knowledge, 2) set out
              facts that would be admissible in evidence, and 3) show that the affiant or
              declarant is competent to testify on the matters stated. Fed. R. Civ. P.
              56(c)(4).

              Further, it is not enough to merely state that the affidavit is based on
              personal knowledge, it must be clear that it is also based on facts alleged
              in the affidavit. See Bright v. Ashcraft, 259 F. Supp. 2d 494, 498 (E.D. La.
              2003)(“A declarant must provide evidence to establish that he has personal
              knowledge of the facts stated.”). Personal knowledge means that the affiant
              “must have had an opportunity to observe, and must have actually observed
              the fact.” Ripple v. Marble Falls Indep. Sch. Dist., 99 F. Supp. 3d 662, 673
              (W.D. Tex. 2015). Finally, “[u]nsubstantiated assertions, improbable
              inferences, and unsupported speculation are not competent summary
              judgment evidence.” Walker v. SBC Servs., Inc., 375 F. Supp. 2d 524, 535
              (N.D. Tex. 2005). Any statements that violate the rule[s] may “not [be]
              considered for summary judgment purposes; any portions of the
              declarations that are not struck remain part of the summary judgment
              record.” Ripple v. Marble Falls Indep. Sch. Dist., 99 F. Supp. 3d 662, 673
              (W.D. Tex. 2015).42

              Specifically, Defendant challenges Paragraph 4 of Plaintiff’s Affidavit:         “Labor

Finders removed [him] from numerous tickets for which [he] was requested to repeat

throughout [his] temporary employment from August 2016 until March 23, 2017.”43

Defendant challenges Plaintiff’s statement that its clients requested Plaintiff’s continued

assignment to their projects both on the grounds that he has failed to present any factual

basis for this knowledge and because it constitutes inadmissible hearsay under Rule 801

of the Federal Rules of Evidence. Defendant is correct, and Plaintiff has not put forth an

opposition. Accordingly, this statement is stricken.

              Defendant objects to Paragraphs 5, 6, and 7 of Plaintiff’s Affidavit on essentially

the same grounds. Those paragraphs read as follows: “I was removed from the ServPro


                                                            
42
   Floyd v. Chilly’s L.L.C. of Alabama, No. 15-00544-BAJ-RLB, 2017 WL 1455024 at *3 (M.D. La. Apr. 21,
2017). 
43
   Rec. Doc. No. 36 at 7 (Plaintiff’s Affidavit ¶4).
49849 
                                                                                          Page 7 of 20 
                                                                                                       
 
ticket. They called for my return.”44 “I was removed from the Service Masters ticket.

Patrick had to call for my return.”45 “I was removed from the Women’s [sic] Hospital ticket.

Mr. Lux had to call for my return.”46 The second sentence in each statement above is

stricken for lack of personal knowledge and hearsay. Plaintiff is permitted to state that he

was removed from those tickets as it is clear from the record that he has personal

knowledge of those facts. However, Plaintiff has not established upon what facts he has

personal knowledge that purported clients of Defendant called for his return to these

tickets, and further, such statements constitute hearsay.

              Defendant objects to Paragraph 8 wherein Plaintiff attests that he “was removed

from the Port Royal ticket and replaced with a Caucasian male named John.”47 Plaintiff

has failed to provide any factual basis for this personal knowledge or observation;

therefore, this Paragraph shall be stricken.

              Defendant challenges Paragraph 10 wherein Plaintiff attests: “Lydia Francis and

Gary Mueller persuaded Chemwa Thompson to stop providing me with transportation to

the office while he was still giving Early, co-worker, transport to the office.”48 Again, this

statement lacks a factual basis for the personal knowledge to support the truth of the

statement. There is also no corroborating evidence in the record by Chemwa Thompson

to bolster this speculative and conclusory statement. This portion of Paragraph 10 shall

be stricken.

              Defendant also moves to strike Paragraph 12 wherein Plaintiff attests that “Lydia

                                                            
44
   Id. (Plaintiff’s Affidavit ¶5).
45
   Id. (Plaintiff’s Affidavit ¶6).
46
   Id. (Plaintiff’s Affidavit ¶7). 
47
   Id. (Plaintiff’s Affidavit ¶8).
48
   Id. at 8 (Plaintiff’s Affidavit ¶10).
49849 
                                                                                    Page 8 of 20 
                                                                                                 
 
Francis solicited donation[] from employees at Labor Finders having them to sign a pledge

sheet. I have audio recording of Lydia Francis telling a co-worker to put his name on the

paper and what he will pledge to give as donation.”49 Defendant complains that this

statement remains unsubstantiated, and this alleged conversation for which Plaintiff

contends he possesses an audio recording violates the Best Evidence Rule set forth in

Rule 1002. Indeed, the Best Evidence Rule provides that “[a]n original writing, recording,

or photograph is required in order to prove its content unless these rules or a federal

statute provides otherwise.”50 Plaintiff has not submitted the purported audio recording

as evidence of this proffered fact, and Plaintiff’s statement of what the audio recording

purports to contain violates the Best Evidence Rule. Accordingly, Paragraph 12 shall be

stricken.

              Defendant also seeks to strike Paragraph 14 of Plaintiff’s Affidavit, wherein Plaintiff

attests that Francis and Mueller “personally threatened to remove” him from the Port

Royal ticket in retaliation for calling corporate, as inadmissible hearsay. Defendant

acknowledges that such a statement might be subject to the party opponent hearsay

exception under Rule 802(d)(2)(D) as a “statement made by the party’s agent or

employee on a matter within the scope of that relationship and while it existed.” However,

Defendant maintains that Plaintiff has failed to lay a foundation to establish that Mueller

was employed with Defendant at the time of the alleged comment or whether the

comment was made in the course and scope of Mueller’s employment with Defendant.51

              The Court finds that Defendant’s Motion to Strike Paragraph 14 should be denied.

                                                            
49
   Id. (Plaintiff’s Affidavit ¶12). 
50
   Fed.R.Evid. 1002.
51
   Rec. Doc. No. 39-1 at 8.
49849 
                                                                                         Page 9 of 20 
                                                                                                      
 
In Defendant’s Memorandum in Support of Motion for Summary Judgment, Defendant

states that, “[f]or the purposes of this motion only, Defendant asserts that there is no

dispute as to the following facts … .”52                       Thereafter, Defendant, citing to Plaintiff’s

deposition testimony, concedes for purposes of its motion that Francis and Mueller

operated the Baton Rouge office and supervised Plaintiff.53 Considering that “pro se

pleadings are held to less stringent standards than pleadings drafted by lawyers,”54 and

“pro se pleadings must be treated liberally,”55 the Court will deny Defendant’s Motion to

Strike Paragraph 14 as a party opponent hearsay exception pursuant to Fed. R. Evid.

802(d)(2)(D) may apply.

              In opposition to Defendant’s Motion for Summary Judgment, Plaintiff has also

submitted the Affidavit of co-worker Frank Chisholm.                          Defendant moves to strike

Paragraph 11 Chisholm’s Affidavit wherein he attests: “Lydia Francis and Gary Mueller

knew Vincent Harris is a muslim.”56 Defendant contends this is an unsubstantiated,

conclusory statement for which Chisholm fails to lay any factual basis to establish his

personal knowledge of the personal knowledge of Francis and Mueller as to his fact. The

Court agrees that this is inappropriate testimony without a proper foundation. Paragraph

11 of Chisholm’s Affidavit is stricken. Nevertheless, Plaintiff testified that he advised

Francis and Mueller of his religion, and this testimony is proper evidence before the Court

on Defendant’s motion.



                                                            
52
   Rec. Doc. No. 32-1 at 3.
53
   Id.  
54
   Haines v. Kerner, 404 U.S. 519, 520–21 (1972).
55
   U.S. v. Robinson, 78 F.3d 172, 174 (5th Cir.1996); Priester v. Lowndes County, 354 F.3d 414, 418 (5th
Cir. 2004).
56
   Rec. Doc. No. 36 at 10 (Affidavit of Frank Chisholm ¶11).
49849 
                                                                                               Page 10 of 20 
                                                                                                             
 
              C. Title VII Race/Religious Discrimination

              Plaintiff claims that the Defendant discriminated against him by removing him from

work orders for which he was requested to repeat, by disrupting his transportation to the

office, threatening him with more removals from work orders, and suspending him for

attending his grandmother’s funeral.57 To prove race and/or religious discrimination under

Title VII, Plaintiff must establish that he is (1) “a member of a protected group” (2) “was

qualified for the position at issue” (3) “was discharged or suffered some adverse

employment action by the employer”; and (4) “was replaced by someone outside his

protected group or was treated less favorably than other similarly situated employees

outside the protected group.”58 If Plaintiff establishes a prima facie case of discrimination,

the burden shifts to the Defendant to articulate legitimate, non-discriminatory reasons for

the adverse actions taken against Plaintiff. 59 If the Defendant satisfies this burden of

production, the burden shifts back to Plaintiff, who must “offer sufficient evidence to create

a genuine issue of material fact “either (1) that the Defendant’s reason is not true, but is

instead a pretext for discrimination (pretext alternative); or (2) that the defendant’s reason,

while true, is only one of the reasons for its conduct, and another motivating factor is the

plaintiff’s protected characteristic (mixed-motive[s] alternative).”60

              The Court finds that Plaintiff has failed to establish a prima facie case of

discrimination for both race and religious discrimination because Plaintiff has failed to

present summary judgment evidence to demonstrate the existence of materially disputed

                                                            
57
   Rec. Doc. No. 46. 
58
   McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007).
59
   Lee v. Kansas City Southern Ry. Co., 574 F.3d 253, 259 (5th Cir. 2009)
60
   Rachid v. Jack In The Box, Inc., 376 F.3d 305, 312 (5th Cir. 2004); see also Vaughn v. Woodforest Bank,
665 F.3d 632, 637 (5th Cir. 2011) (citing same in the context of a Title VII race discrimination case).
49849 
                                                                                            Page 11 of 20 
                                                                                                          
 
facts as to whether he suffered an adverse employment action.

              Within the Fifth Circuit, “[t]o establish a discrimination claim under Title VII or §

1981, a plaintiff must prove that he or she was subject to an ‘adverse employment action’”

because of race or religion.61                                 Adverse employment actions “consist of ‘ultimate

employment decisions’ such as hiring, firing, demoting, promoting, granting leave, and

compensating.”62 Plaintiff concedes that he was not fired by Defendant.63                                  Next,

notwithstanding the lack of summary judgment evidence to establish the following

allegations, suspending Plaintiff for one day, reassigning him to different work tickets,

which is akin to a transfer, and allegedly interfering with Plaintiff’s transportation, do not

rise to the level of adverse employment decisions as a matter of law.

              The Fifth Circuit has repeatedly held that “less favorable work assignments … do

not constitute adverse employment actions.”64 Thus, Plaintiff’s reassignment to different

work tickets does not constitute an adverse employment action or ultimate employment

decision. Further, in Goodwin v. Acadian Ambulance Serv., Inc., the United States District

Court for the Western District of Louisiana rejected an employee’s argument that a one-

day suspension without pay was an adverse employment action.65 The Goodwin court

relied on the decision by the Southern District of Texas in Carroll v. City of Dallas, Texas,

wherein the court granted summary judgment in favor of an employer and held that a two-


                                                            
61
   Thompson v. City of Waco, 764 F.3d 500, 503 (5th Cir. 2014).
62
   Id.
63
   See note 9, supra. 
64
    Jackson v. Honeywell Int'l, Inc., 601 Fed.Appx. 280, 285 (5th Cir. 2015); see also, Alvarado v. Tex.
Rangers, 492 F.3d 605, 612 (5th Cir. 2007) (noting that “[i]t is well established that the denial of a purely
lateral transfer is not an adverse employment action redressible under Title VII”); McGrath v. State ex rel.
Dep't of Health & Hosp., 253 F.3d 706, 2001 WL 498783, at *3 (5th Cir. 2001) (finding that additional duties
and an involuntary change in employee’s schedule did not qualify as adverse employment actions).
65
   No. 6:16-cv-0009, 2017 WL 6892994 at *10 (W.D. La. Dec. 5, 2017).
49849 
                                                                                                    Page 12 of 20 
                                                                                                                  
 
day suspension without pay was not evidence of an adverse employment action against

the plaintiff.66 The Goodwin court explained that a “one-day suspension without pay is

characterized more accurately as a discrete, interim disciplinary measure rather than an

ultimate employment decision.”67 Under the same analysis, the Court finds that Plaintiff’s

one-day suspension does not rise to the level of an adverse employment action or an

ultimate employment decision. While the Court did not locate jurisprudence involving the

alleged interference with employee transportation, it likewise does not fall into any of the

adverse employment action categories described above. Accordingly, Plaintiff has failed

to meet his burden of demonstrating a prima facie case of race or religious discrimination

because he has failed to demonstrate that he suffered an adverse employment action.

Defendant is entitled to summary judgment on Plaintiff’s race and religious discrimination

claims.

              Defendant also moves for summary judgment on Plaintiff’s claim of constructive

discharge. Plaintiff’s Amended Complaint does allege that he was “adversely affected by

… constructive termination … .”68                              However, in neither of Plaintiff’s Opposition

memoranda submitted in response to Defendant’s motion does Plaintiff address or argue

his constructive discharge claim, and the Court finds that Plaintiff has abandoned this

claim by failing to oppose or address it in his Oppositions to Defendant’s motion.69

Additionally, Plaintiff’s claim of constructive discharge would fail on the merits as the law



                                                            
66
   No. 3:04cv2640-H, 2005 WL 3543347 (N.D. Tex. Dec. 28, 2005).
67
   Goodwin, 2017 WL 6892994 at *10. 
68
   Rec. Doc. No. 25 at 1.
69
   The law is clear that “[f]ailure to address a claim in response to a defendant’s summary judgment motion
constitutes abandonment of the claim.” Valenza v. Wal-Mart Stores, Inc., No. 16-2469, 2016 WL 7407178
at * 4 (E.D. La. Dec. 22, 2016)(quoting Vela v. City of Houston, 276 F.3d 659, 678-79 (5th Cir. 2001)).
49849 
                                                                                                 Page 13 of 20 
                                                                                                               
 
is clear that “[c]onstructive discharge requires a greater degree of harassment than that

required by a hostile environment claim.”70 Because Plaintiff has failed to demonstrate a

prima facie case of hostile work environment, as will be set forth below, any claim of

constructive discharge fails as a matter of law.

              D. Title VII Hostile Work Environment

              Plaintiff also claims he was subjected to a hostile work environment based on his

race and religion. However, Plaintiff’s pleadings are devoid of argument, law, or evidence

demonstrating a prima facie case of racial or religious hostile work environment. Four

elements are required to establish a hostile-work-environment claim: “(1) that the

employee belongs to a protected class; (2) that the employee was subject to unwelcome

sexual harassment; (3) that the harassment was based on [a protected characteristic];

and (4) that the harassment affected a ‘term, condition, or privilege’ of employment.”71

Harassment affects a “term, condition, or privilege” of employment when it is so severe

or pervasive that it alters the conditions of employment and “create[s] an abusive working

environment.”72 In determining “whether a hostile work environment existed, a court must

consider ‘the frequency of the discriminatory conduct; its severity; whether it is physically

threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee’s work performance.’”73



                                                            
70
   Lauderdale v. Texas Dept. of Criminal Justice, Inst. Div., 512 F.3d 157, 167 (5th Cir. 2016)(quoting Kinney
Shoe, 237 F.3d at 566)(emphasis added). 
71
    E.E.O.C. v. Boh Bros. Const. Co., 731 F.3d 444, 453 (5th Cir. 2013) (quoting Lauderdale v. Texas Dep't
of Criminal Justice, Institutional Div., 512 F.3d 157, 162–63 (5th Cir. 2007)).
72
   Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986) (quoting Henson v. City of Dundee, 682 F.2d
897, 904 (11th Cir. 1982)).
73
     Moore v. United Parcel Serv., Inc., 150 Fed.Appx. 315, 319 (5th Cir. 2005) (quoting Ramsey v.
Henderson, 286 F.3d 264, 268 (5th Cir. 2002)).
49849 
                                                                                               Page 14 of 20 
                                                                                                             
 
              “Critically, Title VII is not a ‘general civility code.’”74 Plaintiff must show that the

conduct of which he complains occurred because of his race and his religion.75 Plaintiff’s

subjective belief that alleged harassment occurred because of a protected characteristic

is insufficient.76

              The Court ascertains from Plaintiff’s pleadings that he alleges he was subjected to

harassment based on the following alleged conduct: being removed from repeat tickets

and reassigned to other tickets; being invited to attend Francis’ church on two occasions;

Francis’ solicitation of Christmas donations for her church; the interference with Plaintiff’s

transportation to work; an incident of Mueller encouraging Plaintiff to attend Francis’

church; and alleged threats of removal from tickets. Notably, none of these allegations

have any overt connection to Plaintiff’s race, nor does he allege such a connection.

Further, Plaintiff essentially admitted in his deposition that he was not subjected to racial

harassment, and he only alleged race discrimination based on his belief that he was

replaced on the Port Royal ticket by a Caucasian employee.77

                                                            
74
   Heath v. Southern University System Foundation, 2017 WL 2972909 at *5 (quoting Faragher, 524 U.S.
at 788 (quoting Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 81 (1998)) (explaining that the
elements of a hostile work environment claim “are sufficiently demanding to ensure that Title VII does not
become a ‘general civility code.’ ”); Clark v. S. Broward Hosp. Dist., 601 Fed.Appx. 886, 900 (11th Cir.
2015) (quoting Cotton v. Cracker Barrel Old Country Store, Inc., 434 F.3d 1227, 1234 (11th Cir. 2006))
(“Title VII is not a ‘general civility code’ and does not make ‘ordinary [workplace] tribulations’ actionable, so
not all objectionable language and conduct will support a Title VII harassment claim.”) (alteration in original);
Reine v. Honeywell Int'l Inc., 362 Fed.Appx. 395, 397–98 (5th Cir. 2010) (“This high standard for judging
hostility is specifically intended to prevent Title VII from becoming a ‘general civility code’ for the
workplace.”)).
75
   See Hervey v. Cty. of Koochiching, 527 F.3d 711, 722 (8th Cir. 2008) (quoting Pedroza v. Cintas Corp.
No. 2, 397 F.3d 1063, 1068 (8th Cir. 2005)) (“Even if we assume that [defendants'] actions were abusive,
[plaintiff] must ‘prove that she was the target of harassment because of her sex and that the offensive
behavior was not merely non-actionable, vulgar behavior.’”).
76
   Cavalier v. Clearlake Rehab. Hosp., Inc., 306 Fed.Appx. 104, 107 (5th Cir. 2009) (“Though [the plaintiff]
may believe that all twelve incidents were motivated by racial animus, subjective belief of racial motivation,
without more, is not sufficient to show a hostile work environment.”); Nichols v. Lewis Grocer, 138 F.3d 563,
570 (5th Cir. 1998) (quoting Little v. Republic Ref. Co., 924 F.2d 93, 96 (5th Cir. 1991)) (“[A] subjective
belief of discrimination, however genuine, [cannot] be the basis of judicial relief.”) (alteration in original). 
77
   Rec. Doc. No. 32-2 at 44 (Deposition of Vincent Harris, p. 112).
49849 
                                                                                                  Page 15 of 20 
                                                                                                                
 
              When Mueller allegedly threatened to remove Plaintiff from the T-Mobile ticket,

Plaintiff admitted that Mueller made no reference to Plaintiff’s race or religion.78 Plaintiff

recounted in his deposition hearing that his supervisors and co-workers spoke negatively

about him behind his back and allegedly stopped someone from giving him a ride to

work.79 However, Plaintiff was asked if he was ever told that his race or religion was ever

mentioned in any of these conversations, and he replied, “no.”80 With respect to the

invitation and encouragement to attend Francis’ church, Plaintiff testified as follows:

                             Q:             Okay. So this statement, “Gary asked, ‘Vincent, are you a
                                            church-going person?’ I said, ‘No. Not really. Every now and
                                            then I go worship.’ He said, ‘You really ought to consider
                                            going to Lydia’s church.’ I replied, ‘I will think about it.’” Did I
                                            read that accurately?
                             A:             Yes.
                             Q:             Okay. Did that exchange happen at the same time that Lydia
                                            invited you to go to her church at the end of November?
                             A:             Yes.
                             Q:             All right. Was there anything else that was said during that
                                            exchange?
                             A:             I don’t recall anything because Frank was explaining that he
                                            was intending to come, and they had some words. I just
                                            remember the invitation being extended.
                             Q:             Did Lydia say anything about your religion in the exchange?
                             A:             No, she didn’t.
                             Q:             Did Gary say anything about your religion in the exchange?
                             A:             No, he didn’t say anything.
                             Q:             What about –
                             A:             Gary didn’t say anything.
                             Q:             About your race? Did Lydia say anything about your race
                                            during the exchange?
                             A:             No.
                             Q:             What about Gary? Did he say anything about your race?
                             A:             No. 81

                                                            
78
   Id. at 45-46 (Deposition of Vincent Harris, pp. 119-120).
79
   Id. at 50-53 (Deposition of Vincent Harris, pp. 132-134, 137).
80
   Id. at 53, line 14 (Deposition of Vincent Harris, pp. 137, line 14). 
81
   Id. at 47, lines 15-25 through p. 48, lines 1-21 (Deposition of Vincent Harris, p. 125, lines 15-25 through
p. 126, lines 1-21).
49849 
                                                                                                          Page 16 of 20 
                                                                                                                        
 
              Plaintiff’s complaints that he was invited to Francis’ church, encouraged to attend

Francis’ church, and asked for a Christmas donation also fail to satisfy the hostile work

environment standard. In Alansari v. Tropic Star Seafood Inc., a case involving a claim of

a religiously hostile work environment brought by a Muslim employee, the Eleventh Circuit

affirmed summary judgment in favor of the employer, noting that behavior “including

solicitations to go to church because ‘Jesus would save’ [him], other comments about his

Muslim religion, and the playing of Christian music on the radio ... may have been

unwanted and even derogatory ... but it did not rise to a threatening or humiliating level.”82

              As set forth above, Plaintiff’s own deposition testimony undermines his subjective

belief that a religious animus motivated any of the allegedly harassing conduct of which

he complains.                        Plaintiff has failed to direct the Court to any evidence of negative

statements about his religion in general or particular to him or any criticism of his religious

beliefs. Plaintiff has speculated that he was mistreated because he is Muslim; however,

he has offered no evidence other than his own subjective belief in support of this

contention.83 Further, Plaintiff has likewise failed to demonstrate that such conduct was

so severe or pervasive that it affected a term, condition, or privilege of his employment.

As Plaintiff has failed to demonstrate a prima facie case of racial or religious hostile work

environment, Defendant is entitled to summary judgment on this claim.

              E. Retaliation

              Plaintiff maintains that he was subjected to retaliation for complaining to corporate

about his treatment by way of threats of removal from repeat tickets and interference with


                                                            
82
     388 Fed. Appx. 902, 905 (11th Cir. 2010). 
83
     See Fontana v. Johnny’s Pizza House, No. 07-2046, 2009 WL 1491182 at *4 (W.D. La. May 27, 2009);
49849 
                                                                                              Page 17 of 20 
                                                                                                            
 
his work transportation. To establish a prima facie case of retaliation under the traditional

McDonnell Douglas framework, “the plaintiff must establish that: (1) he participated in an

activity protected by Title VII; (2) his employer took an adverse employment action against

him; and (3) a causal connection exists between the protected activity and the adverse

employment action.”84 An employee engages in activity protected by Title VII when the

employee has “opposed any practice made an unlawful employment practice” by Title VII

or “made a charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing” under Title VII.85 The Supreme Court has explained that, to

demonstrate retaliation, “a plaintiff must show that a reasonable employee would have

found the challenged action materially adverse, which in this context means it well might

have ‘dissuaded a reasonable worker from making or supporting a charge of

discrimination.’”86

              Defendant moves for summary judgment on Plaintiff’s retaliation claim, arguing

that Plaintiff has failed to demonstrate that he engaged in Title VII protected activity.

Plaintiff testified that he called and left a voicemail for Charlotte Greco, who works in

Defendant’s corporate office, in which he complained that “there was a problem” with

Francis and Mueller.87 Plaintiff admitted that he did not complain of race or religious

discrimination or harassment in this voicemail,88 but he did complain that Francis and

Mueller “stopped [his] ride from coming to pick [him] up at the office.”89 Plaintiff testified


                                                            
84
   McCoy v. City of Shreveport, 492 F.3d 551, 557 (5th Cir. 2007).
85
   42 U.S.C. § 2000e–3(a); Long v. Eastfield College, 88 F.3d 300, 304 (5th Cir. 1996). 
86
   Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68, 126 S.Ct. 2405, 2415, 165 L.Ed.2d 345
(2006) (citations omitted).
87
   Rec. Doc. No. 32-2 at 56, lines 16-17 (Deposition of Vincent Harris, p. 140, lines 16-17).
88
   Id.
89
   Id., lines 20-21. (Deposition of Vincent Harris, p. 140, lines 20-21).
49849 
                                                                                       Page 18 of 20 
                                                                                                     
 
that Greco returned his call and left him a message, which Plaintiff returned, but Plaintiff

testified that Greco never returned any other calls.90                In his deposition, Plaintiff was

asked, “But in all of your voice messages with Charlotte Greco, the problem that you were

raising with her was that they stopped your ride, right?” Plaintiff responded, “Right.”91

              Defendant contends Plaintiff has failed to establish prong one of his prima facie

case under Fifth Circuit jurisprudence holding that “[c]omplaining about unfair treatment

without specifying why the treatment is unfair, however, is not a protected activity.”92

Indeed, based on the discussion set forth above regarding Plaintiff’s hostile work

environment claim, even had Plaintiff made contact with Greco to expound on his

complaint regarding his problems with Francis and Mueller, he admitted in his deposition

that he was unaware of any negative statements regarding his race or religion in

connection with ticket removals or his transportation, and he has failed to present

competent summary judgment evidence to demonstrate that a genuinely disputed issue

of fact exists on this point. Accordingly, Plaintiff has failed to demonstrate that he was

engaged in Title VII protected activity, and Defendant is entitled to summary judgment on

Plaintiff’s retaliation claim.




                                                            
90
   Id. at 54 (Deposition of Vincent Harris, p. 138).
91
   Id. at 57, lines 10-14 (Deposition of Vincent Harris, p. 141, lines 10-14).
92
   Tratree v. BP North American Pipelines, Inc., 277 Fed. Appx. 390, 395 (5th Cir. 2008)(citing Harris-Childs
v. Medco Health Solutions, 169 Fed.Appx. 913 (5th Cir. 2006)). See also Moore v. United Parcel Services,
Inc., 150 Fed. Appx. 315, 319 (5th Cir. 2005)(finding plaintiff was not engaged in protected activity as his
grievance did not oppose or protest racial discrimination or any other unlawful practice under Title VII). 
49849 
                                                                                              Page 19 of 20 
                                                                                                            
 
III.          CONCLUSION

              For the reasons set forth above, the Motion for Summary Judgment93 filed by

Defendants is GRANTED. Plaintiff’s case is dismissed with prejudice.

              Judgment shall be entered accordingly.

              IT IS SO ORDERED.

              Signed in Baton Rouge, Louisiana on January 31, 2019. 

                

                                                                     
                                                                  S
                                                               CHIEF JUDGE SHELLY D. DICK
                                                               UNITED STATES DISTRICT COURT
                                                               MIDDLE DISTRICT OF LOUISIANA




                                                            
93
     Rec. Doc. No. 32.
49849 
                                                                                              Page 20 of 20 
                                                                                                            
 
